PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/825,946
Filing Date: 20 Mar 2020
Appellant(s): NetApp, Inc.



__________________
Thomas W. Kelton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Response to Claims 1, 3-5, and 7-10
Appellant’s arguments pertaining to these claims (see pages 8-10 of the Appeal Brief) have been fully considered but they are not persuasive. The Appellant argues (see pages 9-10) that Phelan does not teach the limitation of “transmitting, by the cache to a storage device, a local data request indicating to the storage device to return a first subset of data to the cache and to return a cloud address at which a second subset of data is stored at a cloud storage endpoint” as recited in claim 1.  The Phelan reference teaches (see fig. 3) a local cache 310 and further teaches (paragraph 15) portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306.  Phelan also teaches (paragraph 32) that the memory area 305 further represents or stores local cache 310 storing grains or portions associated with blobs 316 stored by cloud service 314.  Phelan further teaches (paragraphs 33-34) grain map 308 is consulted to identify the subparts (e.g., bloblets) affected by read/write operations on virtual disk image 402. In general, grain map 308 maps virtual disk image 402 accesses by applications 306 to subparts of blobs 316 stored in cloud service 314. 
As noted above, the Phelan reference teaches that the local cache 310 is file backed by persistent storage such a local disk or SSD, meaning that the data missing from the local cache can be retrieved from the local disk or SSD as a ‘local request’ analogous to the claim language.  Further, as noted above, Phelan teaches that the grain map is consulted as the cache stores grains or portions associated with blobs 316 stored by cloud service 314, and therefore teaches ‘to return a cloud address’ analogous to the claim language argued above.  Thus, based on the citations above, Phelan teaches reading data from the cache and when the data is not within the cache, a ‘local request’ is sent to retrieve a subset of data from a local disk or SSD and another request (with a ‘cloud address’) to retrieve another subset of data from the cloud service.  Therefore, the Examiner contends that the Phelan reference teaches the limitations above as broadly and instantly claimed, and the combination of the Phelan and Davis references teaches the claim invention.
Lastly, in response to the argument that Phelan’s SSD within paragraph 32 are both the claimed ‘cache’ and ‘storage device’, the Examiner makes no such remark that they are the same; and relies on response above and previous rejections to clearly state the Examiner’s intentions.  

Response to Claim 2
With respect to the argument pertaining to claim 2 (page 11) and the limitation of “storing, by the cache, the cloud address and an association between the cloud address and the second subset of data”, the Appellant’s argument is not persuasive. The Phelan reference teaches (see fig. 3) a local cache 310 and further teaches (paragraph 15) portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306.  Phelan also teaches (paragraph 32) that the memory area 305 further represents or stores local cache 310 storing grains or portions associated with blobs 316 stored by cloud service 314.  Phelan further teaches (paragraphs 33-34) grain map 308 is consulted to identify the subparts (e.g., bloblets) affected by read/write operations on virtual disk image 402. In general, grain map 308 maps virtual disk image 402 accesses by applications 306 to subparts of blobs 316 stored in cloud service 314. Thus, based on the citations above, the Phelan reference teaches that the local cache 310 includes grains or portions associated with blobs 316 stored by cloud service 314.  This shows that there are subparts of blobs (i.e. ‘second subset of data’) are accessed within the cloud service, which would include a ‘cloud address’ identified by the grain map noted above.  Therefore, the Examiner contends that the Phelan reference teaches the invention as broadly and instantly claimed, and the combination of the Phelan and Davis references teaches the claimed invention.

Response to Claims 11-14 and 16
With respect to the argument pertaining to claims 11-14 and 16 (pages 11-12) and the limitations of “transmit, by the cache to a storage device, a local data request specifying the storage device to return a first portion of the data stored at the storage device and to return a cloud address at which a second portion of the data is stored on a cloud storage endpoint”, the Appellant’s argument is not persuasive for the same reasons set forth in the response to claims 1, 3-5, and 7-10. 

Response to Claim 15
With respect to the argument pertaining to claim 15 (pages 12-13) and the limitations of “transmit, based on a storage policy specifying storage of data retrieved from random reads from the cloud storage endpoint, the second subset of data to the storage device based on whether the second data subset is based on a random read”, the Appellant’s argument is not persuasive.  The Examiner firstly notes that this limitation is not recited in claim 15.  This claim language is recited in claim 13 and has construed that it is Appellant’s intent to argue claim 13.  As noted in the rejection of claim 10 (similar to claim 13), the Examiner noted that Phelan (paragraph 88) teaches where in scenarios in which a large amount of data is read from cloud service 314 and VMs (virtual machines) 235 process the read data sequentially, aspects of the disclosure may unblock those VMs 235 before all the data of interest has been obtained from cloud service 314. For example, VMs 235 may begin processing any received data while additional data is still being obtained.  Such an early unblock reduces the storage latency time perceived by VMs 235. The received data may be selectively presented to VMs 235 with any missing pages unmapped. Partial reads may be evaluated for early return (and unblocking) based on, for example, the percentage of data available for immediate return, the relative distribution of unavailable data, and the estimated duration until full completion of the read request (e.g., how many separate outstanding blob 316 reads are required).  Thus, based on the citations above, the Phelan reference teaches returning read data as it becomes ‘randomly’ available from the cloud service (i.e unblocking the VMs to process/receive the data from the cloud service).   Therefore, the Examiner contends that the Phelan reference teaches the limitations above as broadly and instantly claimed, and the combination of the Phelan and Davis references teaches the claimed invention.

Response to Claims 17, 20, and 22
With respect to the argument pertaining to claims 17, 20, and 22 (page 13) and the limitations of “transmit, by the cache to a storage device, a local data request specifying the storage device to return a first portion of the data stored at the storage device and to return a cloud address at which a second portion of the data is stored on a cloud storage endpoint”,  the Appellant’s argument is not persuasive for the same reasons set forth in the response to claims 1, 3-5, and 7-10.

Response to Claim 18
With respect to the argument pertaining to claim 18 (page 13) and the limitation of “receive, by the cache, the cloud address from the storage device”, the Appellant’s argument is not persuasive, the Appellant’s argument is not persuasive for the same reasons set forth in the response to claims 1, 3-5, and 7-10.



 (3) Conclusion of Examiner’s Answer 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137                 
                                                                                                                                                                                       Conferees:

/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.